DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 01/06/2021 has been entered.  Applicant amended claims 1, 10, 21, 25, 26, 28, and 30 in the Request for Continued Examination.  Claims 5, 6, 11-20, 22, 27, and 33 are cancelled.  Claim 34 is newly added.
Claims 1-4, 7-10, 21, 23-26, 28-32, and 34 remain pending in the application.

Response to Arguments
Applicant’s arguments with respect to claims 1-4, 7-10, 21, 23-26, 28-32 and 34 filed on 01/06/2021 have been considered but they are deemed to be moot in view of new grounds of rejection.

	Claim Objections
Claim 30 is objected to because of the following informalities:  
Claim 30 lines 1-2, “wherein the is one of the group of files” should read “wherein the one of the group of files”;
Appropriate correction is required.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3, 7, 21, 26, and 31-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyers, Jr. et al. (US 2015/0134751 A1), hereinafter Meyers, in view of Ryu et al. (US 2017/0187658 A1), hereinafter Ryu, and further in view of Dai et al. (US 2017/0110154 A1), hereinafter Dai.
Regarding claim 1, Meyers discloses 
A device (computing device/system 800, FIG. 8), comprising:
	at least one processor (processor 805, FIG. 8); and
	a memory (storage system 815, FIG. 8) including instructions that, when executed by the at least one processor, cause the at least one processor to:
	provide, within a messaging application (electronic messaging application), a user interface element (a user interface element, FIG. 3) for sending at least one file (page 2, [0033]: choose the individual file(s) to share) to a participant in an active message thread of the messaging application (page 3, [0047]: receive a selection of a file from a local drive, a user interface element depicting sharing options can be provided); and
	responsive to receiving a selection of the user interface element (page 3, [0047]: receiving a command for the attachment option):
	transmit, to a server (cloud storage provider), a request to store the at least one file in association with a shared storage area (cloud storage) (page 3, [0048]: upload a copy of the file to cloud storage while within the email application); and
	transmit, via the messaging application, a message to the participant in the active message thread, the message comprising information (URL for the file) for accessing the at least one file associated with the shared storage area (page 3, [0045]: once a link to the file on the storage provider has been attached to the electronic message, the sender completes and sends the electronic message; ,
wherein the at least one file comprises a group of files (page 2, [0035]: user selects multiple files for sharing), the group of files are represented as a single message element (a link of the selected files) within the active message thread (page 3, [0038]: sharing a pointer/URL to the folder residing in a centralized storage location; page 1, [0018]: folder is a container that contains multiple files and even other folders; & page 3, [0044], lines 5-7: inserts to the message a link of the selected files).

Meyers does not explicitly disclose 
the single message element comprises a single message bubble that includes contextual information representing the group of files.

However, Ryu discloses 
the single message element comprises a single message bubble (bubble) that includes contextual information representing the group of files (total number of the received images) (page 14, [0221]: the received images can be displayed in a bubble, the bubble can mark the total number of the received images using a number).

It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of Ryu in Meyers, because Meyers discloses choose a file to share (Meyers: page 3, [0048]) and Ryu further suggests presenting images in a bubble with the total number of the images (page 14, [0221]).
	One of ordinary skill in the art would be motivated to utilize the teachings of Ryu in Meyers system in order to provide a convenience system to user by allowing the user to view the total number of the received images without having to scroll the chat window up or down as suggested by Ryu (page 14, [0224]). 

Meyers and Ryu do not explicitly disclose 
	a representation of one of the group of files that has been determined to be a main file of the group of files.

However, Dai discloses 
	a representation of one of the group of files that has been determined to be a main file of the group of files (target media) (page 5, [0053]: select target media from media items; page 6, [0060]: selects a cover image).

	It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention into incorporate the feature of Dai in Meyers and Ryu, because Meyers and Ryu disclose transmitting URL of files to user (Meyers: page 2, [0033]) and Dai further suggests select target media from media items based on rules (page 6, [0060]).
	One of ordinary skill in the art would be motivated to utilize the teachings of Dai in Meyers and Ryu system in order to select the appropriate item by satisfying rules.

Regarding claim 2, Meyers, Ryu, and Dai disclose the device described in claim 1.  Meyers further discloses 
the information for accessing the at least one file associated with the shared storage area comprises a Uniform Resource Locator (URL) (page 3, [0048], lines 8-10: URL for the file is generated).

Regarding claim 3, Meyers, Ryu, and Dai disclose the device described in claim 2.  Meyers further discloses
the URL references (pointing to) the shared storage area (a centralized storage location) for access of the at least one file (page 3, [0038]: sharing a pointer (or URL) to the file (or folder) residing in a centralized storage location).

Regarding claim 7, Meyers, Ryu, and Dai disclose the device described in claim 1.  Meyers further discloses
the user interface element is provided in response to user input invoking an file management application (file manager) provided by the messaging application (email client)(page 1, [0020], lines 12-15: the email client can generate the URL for a file, for example when the email client includes a file manager that manages a file storage for the file; [0019], lines 14-20: user accesses their cloud storage/other document repository from inside the email client when inserting a file as a link).

Regarding claims 21 and 26, the limitations of claims 21 and 26 are rejected in the analysis of claim 1 above and these claims are rejected on that basis.

Regarding claim 31, Meyers, Ryu, and Dai disclose the method described in claim 26.  Meyers, Ryu, and Dai further disclose 
prior to the transmitting the request and the transmitting the message:
	receiving, via the user interface element, a plurality of user selections of a plurality of individual files (Meyers: page 2, [0035]: the user selects multiple files for sharing);
	responsive to receiving the plurality of user selections, generating the single message element representing the group of files, the group of files including the plurality of individual files (Ryu: page 14, [0221]: the received images can be displayed in a bubble, the bubble can mark the total number of the received images using a number); and
	sending, responsive to receiving the plurality of user selections, the single message element representing the group of files to the participant (Meyers: page 3, [0038]: sharing a pointer/URL to the .

Regarding claim 32, Meyers, Ryu, and Dai disclose the method described in claim 31.  Meyers, Ryu, and Dai further disclose 
generating the single message element based on a number of the individual files in the group of files (Ryu: page 14, [0221]: the received images can be displayed in a bubble, the bubble can mark the total number of the received images using a number).  Therefore, the limitations of claim 32 are rejected in the analysis of claim 26 above, and the claim is rejected on that basis.

Regarding claim 34, Meyers, Ryu, and disclose the device described in claim 1.  Meyers, Ryu, and Dai further disclose 
the one of the group of files that has been determined to be the main file of the group of files has been determined to be the main file based on an association between the participant and the one of the group of files (Dai: page 6, [0060]: select the cover image and the cover image have to satisfy rules, such as having an important person or a group photo where the user associated with the media items is in the image, people smiling in the image).  Therefore, the limitations of claim 34 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyers in view of Ryu and Dai, and further in view of Anantharaju (US 2015/0281918 A1).
Regarding claim 4, Meyers, Ryu, and Dai disclose the device described in claim 2.  Meyers further discloses
the URL is transmitted for accessing contextual information of the least one file from the shared storage area (page 3, [0048]: a URL for the file (uploaded now to the cloud storage provider) is .

Meyers, Ryu, and Dai do not explicitly disclose 
	the URL is transmitted with a hash string.

However, Anantharaju discloses 
the URL is transmitted with a hash string (page 4, [0035]: shorten the URLs and forward the URLs to the mobile device; a URL can be communicated to a URL shortening service which creates a hash or similar identifier that associates a shortened URL with the original URL).

It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of Anantharaju in Meyers, Ryu, and Dai, because Meyers, Ryu, and Dai disclose transmitting URL of file to user (Meyers: page 3, [0048]) and Anantharaju further suggests shorten the URLs and forward the URLs to the user (page 4, [0035]).
	One of ordinary skill in the art would be motivated to utilize the teachings of Anantharaju in Meyers, Ryu, and Dai system in order to provide a secure system by shortening the URL. 

Claims 8, 23, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyers in view of Ryu and Dai, in view of Alfieri et al. (US 2016/0021042 A1), hereinafter Alfieri, and further in view of Bishop (US 2012/0151380 A1).
Regarding claim 8, Meyers, Ryu, and Dai disclose the device described in claim 1. Meyers, Ryu, and Dai do not explicitly disclose
determine that a portion of text within the active message thread of the messaging application corresponds to the at least one file; and
	provide for differentiated display of the portion of text, wherein the user interface element is provided in response to receiving user input selecting the differentiated display of the portion of text.

However, Alfieri discloses 
determine that a portion of text (phrases) within the active message thread of the messaging application corresponds to the at least one file (prerecorded videos clips) (page 1, [0021]: the text message is analyzed and phrases associated with prerecorded videos clips are identified and/or retrieved).

It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of Alfieri in Meyers, Ryu, and Dai, because Meyers, Ryu, and Dai disclose sending a message with file to user (Meyers: abstract) and Alfieri further suggests analyze message and identify phrases associated with prerecorded video clips and generate video message with the associated video clips (page 1, [0021]).
	One of ordinary skill in the art would be motivated to utilize the teachings of Alfieri in Meyers, Ryu, and Dai system in order to provide a message that convey the desired tone and more interesting to the recipient as suggested by Alfieri (page 1, [0003]). 

Meyers, Ryu, Dai, and Alfieri do not explicitly disclose
provide for differentiated display of the portion of text, wherein the user interface element is provided in response to receiving user input selecting the differentiated display of the portion of text.

However, Bishop discloses 
determine a portion of text (keywords or keyphrases) (page 14, [0103], lines 9-12: identify one or more keywords or keyphrases in or associated with the message); and
	provide for differentiated display of the portion of text (page 14, [0103], lines 12-13: one or more keywords or keyphrases can be highlighted or emphasized), wherein the user interface element (IMPUI component) is provided (activate) in response to receiving user input selecting (click on) the differentiated display of the portion of text (page 14, [0103]: present the message to the user with one or more keywords or keyphrases highlighted or emphasized; & page 5, [0041], lines 18-24: user can activate the IMPUI component and, with as little as one mouse click on a keyword by the user, the email message can be stored in the desired file folder in the data store).

It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of Bishop in Meyers, Ryu, Dai, and Alfieri, because Meyers, Ryu, Dai, and Alfieri disclose sending message to user (Meyers: page 3, [0045]) and Bishop further suggests to identify keyword or keyphrase in the message and trigger an action by clicking on a keyword (abstract).
	One of ordinary skill in the art would be motivated to utilize the teachings of Bishop in Meyers, Ryu, Dai, and Alfieri system in order to provide efficient system to the user by trigger an action via clicking on a keyword in the message. 

Regarding claims 23 and 28, the limitations of claims 23 and 28 are rejected in the analysis of claim 8 above and these claims are rejected on that basis.

Claims 9, 24, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyers in view of Ryu and Dai, in view of Hampson et al. (US 2016/0226804 A1), hereinafter Hampson, and further in view of Bishop (US 2012/0151380 A1).
Regarding claim 9, Meyers, Ryu, and Dai disclose the device described in claim 1.  Meyers, Ryu, and Dai do not explicitly disclose 
determine that a portion of text within a message input interface of the messaging application corresponds to the at least one file; and
	provide for differentiated display of the portion of text, wherein the user interface element is provided in response to receiving user input selecting the differentiated display of the portion of text.

However, Hampson discloses 
determine that a portion of text (keywords) within the active message thread of the messaging application corresponds to the at least one file (media content item) (page 3, [0038]: current message content in a message input can be parsed to extract keywords associated with media content item).

It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of Hampson in Meyers, Ryu, and Dai, because Meyers, Ryu, and Dai disclose sending a message with file to user (Meyers: abstract) and Hampson further suggests analyze message to extract keywords associated with media content item/file (page 3, [0038]).
	One of ordinary skill in the art would be motivated to utilize the teachings of Hampson in Meyers, Ryu, and Dai system in order to save time by suggesting a link to media content based on the keywords in the message as suggested by Hampson (page 1, [0002-0003]). 

Meyers, Ryu, Dai, and Hampson do not explicitly disclose
provide for differentiated display of the portion of text, wherein the user interface element is provided in response to receiving user input selecting the differentiated display of the portion of text.

However, Bishop discloses 
determine a portion of text (keywords or keyphrases) (page 14, [0103], lines 9-12: identify one or more keywords or keyphrases in or associated with the message); and
	provide for differentiated display of the portion of text (page 14, [0103], lines 12-13: one or more keywords or keyphrases can be highlighted or emphasized), wherein the user interface element (IMPUI component) is provided (activate) in response to receiving user input selecting (click on) the differentiated display of the portion of text (page 14, [0103]: present the message to the user with one or more keywords or keyphrases highlighted or emphasized; & page 5, [0041], lines 18-24: user can activate the IMPUI component and, with as little as one mouse click on a keyword by the user, the email message can be stored in the desired file folder in the data store).

It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of Bishop in Meyers, Ryu, Dai, and Hampson, because Meyers, Ryu, Dai, and Hampson disclose sending message to user (Meyers: page 3, [0045]) and Bishop further suggests to identify keyword or keyphrase in the message and trigger an action by clicking on a keyword (abstract).
	One of ordinary skill in the art would be motivated to utilize the teachings of Bishop in Meyers, Ryu, Dai, and Hampson system in order to provide efficient system to the user by trigger an action via clicking on a keyword in the message. 

Regarding claims 24 and 29, the limitations of claims 24 and 29 are rejected in the analysis of claim 9 above and these claims are rejected on that basis.

Claims 10, 25, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyers in view of Ryu and Dai, and further in view of Salvador et al. (US 2015/0227782 A1), hereinafter Salvador.
Regarding claim 10, Meyers, Ryu, and Dai disclose the device described in claim 1.  Meyers, Ryu, and Dai do not explicitly disclose
the at least one file is determined to be relevant to the participant based on at least one of facial recognition, a time, or a place associated with the participant and the at least one file.

However, Salvador discloses 
the at least one file is determined to be relevant to the participant based on at least one of facial recognition, a time, or a place associated with the participant and the at least one file (page 2, [0025], lines 15-21: identify users in photos based on facial recognition).

It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of Salvador in Meyers, Ryu, and Dai, because Meyers, Ryu, and Dai disclose sending URL of files to other users (Meyers: page 3, [0045]) and Salvador further suggests identifying users in files based on facial recognition and sending a digital image to the users (abstract).
	One of ordinary skill in the art would be motivated to utilize the teachings of Salvador in Meyers, Ryu, and Dai system in order to send files to the desired/intended users quickly. 

Regarding claims 25 and 30, the limitations of claims 25 and 30 are rejected in the analysis of claim 10 above and these claims are rejected on that basis.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Needham et al. (US 2003/0078968 A1).  Share image based upon faces in an image.
Seo et al. (US 8,146,118 B2).  Select thumbnail picture in the menu data file based on a user selection.
Kobayashi et al. (US 2003/0051207 A1).  Create a cover of photo album from cover images.
Sorvari et al. (US 2007/0112852 A1).  Select one or more image/video content items that are likely to represent a group of image/video content items.
Yi et al. (US 2018/0167451 A1).  Uploading a file to be shared with a second user to a server.  
Agara Venkatesha Rao et al. (US 2017/0041254 A1).  Upload picture to cloud storage and only the link was shared with the participants at the receiving end ([0053]).
De la Torre et al. (US 2019/0206101 A1).  The plurality of images depicting the face of the user is identified from a set of images on a computing device based on facial recognition ([0005]).
Dingwall et al. (US 2016/0021207 A1).  A name of a company may be underlined and highlighted in a different text color, and, when a user selects the text, their computer or mobile device makes a phone call to the company based on a phone number embedded in the URI that is attached to the text ([0002]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLEE J HUANG whose telephone number is (571)272-0080.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Kaylee Huang
02/13/2021
/KAYLEE J HUANG/Examiner, Art Unit 2447